Citation Nr: 0919703	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  08-05 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk




INTRODUCTION

The Veteran had active service from October 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeal (BVA 
or Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, which denied service connection for 
bilateral hearing loss and bilateral tinnitus.  The RO, in 
effect, reopened the service connection claim for bilateral 
hearing loss on the basis of new and material evidence, but 
denied the claim on the merits.  Irrespective of the RO's 
action, the Board must decide whether the Veteran has 
submitted new and material evidence to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  



FINDINGS OF FACT

1.  An unappealed rating decision dated in January 2004 
denied service connection for hearing loss. 

2.  The evidence received since the January 2004 decision is 
not cumulative and raises a reasonable possibility of 
substantiating the claim for service connection for hearing 
loss.

3.  The Veteran's hearing loss was not clinically manifested 
during service or for many years thereafter, and is not shown 
to be causally or etiologically related to service.

4.  The Veteran's is not shown to be causally or 
etiologically related to service.





CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
January 2004 rating decision and the claim for service 
connection for bilateral hearing loss is reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  Bilateral hearing loss was not incurred in or aggravated 
during active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).  

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in March 2006 and September 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

While the Board acknowledges that these notice letters are 
not in conformity with the guidance provided by the United 
States Court of Appeals for Veterans Claims (Court) in the 
case of Kent v. Nicholson, 20 Vet. App. 1 (2006) with respect 
to the content of the notice in claims to reopen previously 
denied claims base on the submission of new and material 
evidence.  However, since the RO and the Board have 
determined that new and material evidence has been submitted 
to reopen the previously denied claim, the Veteran is not 
prejudiced by the failure to provide him that more detailed 
notice.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, a VA examination was provided to the Veteran in 
October 2007 addressing the etiology of the hearing loss and 
tinnitus disabilities.  He also was afforded the opportunity 
to give testimony at a hearing before the Board in June 2008, 
but did not appear or indicate any desire to reschedule the 
hearing.  

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the Veteran's 
appeal.  


New and Material Evidence

The RO originally denied entitlement to service connection 
for hearing loss in January 2004 on the basis that the 
service medical records were silent for complaints, 
treatment, or diagnosis of hearing loss in service, and the 
separation examination showed that the Veteran had normal 
hearing at discharge.  The Veteran did not file an appeal and 
the RO's decision became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d) (2008).  The Veteran filed a 
claim to reopen in February 2006.  

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105.  However, if new and material evidence is presented or 
secured with respect to a claim that has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a); Manio v. Derwinski, 1 Vet. App. 145 (1991).

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers. 
 Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
 New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

Evidence considered at the time of the last final RO decision 
included the service treatment records, which were negative 
for any findings of hearing loss or tinnitus and post-service 
treatment records dated from 1999 to 2000.

The evidence considered since the unappealed RO decision 
includes medical records dated from 1993 to 2006 showing 
continued findings of mild to severe bilateral hearing loss, 
an October 2007 VA examination addressing the etiology of the 
Veteran's hearing loss, and lay statements from individuals 
close to the Veteran, noting that they have observed the 
Veteran's hearing loss.  His wife specifically mentioned that 
he had suffered from hearing loss for as long as she could 
remember.  This evidence is new, as it was not previously 
considered by the RO.  This evidence also relates to an 
unestablished fact necessary to substantiate the claim, as it 
addresses the etiology of the Veteran's hearing loss and 
shows that the Veteran's hearing loss first was diagnosed at 
a date closer to service.  This evidence raises a reasonable 
possibility of substantiating the claim.  In determining 
whether evidence is new and material, the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  Therefore, the information submitted 
since the unappealed RO decision constitutes new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a); and 
reopening the claim is warranted. 38 U.S.C.A. § 5108.



Service Connection

The Veteran filed a service connection claim for hearing loss 
and tinnitus in February 2006.  He contends that his hearing 
loss and tinnitus are the result of acoustic trauma and 
combat noise during active service.  The RO denied the claim.  
The Veteran appeals this decision.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic diseases, such as 
high frequency sensorineural hearing loss, when such disease 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If there is no showing of a 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value. Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The Court has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that the regulation 
does not necessarily preclude service connection for hearing 
loss that first met the regulation's requirements after 
service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
Thus, a claimant who seeks to establish service connection 
for a current hearing disability must show, as is required in 
a claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.  An 
October 2007 VA audiology examination report shows auditory 
thresholds of 40 decibels (dB) or higher in at least one of 
the required frequencies for both ears.  The VA examiner 
noted that the audiological evaluation revealed a mild to 
severe sensorineural hearing loss at 500 hertz to 4,000 hertz 
for the right ear and a mild to severe sensorineural hearing 
loss from 500 hertz to 4,000 hertz for the left ear.  The 
examiner also provided a current diagnosis of bilateral 
tinnitus.  Previous audiometric examinations dated from 1993 
to 2006 also document findings of mild to severe bilateral 
sensorineural hearing loss and tinnitus.  As such, the 
evidence shows that the Veteran has a current bilateral 
hearing loss and tinnitus disability.  

However, the evidence does not show that the Veteran incurred 
a hearing impairment in service or manifested a continuity of 
symptomatology indicative of a hearing disorder in the first 
several years after discharge from active service.  

The service treatment records do not indicate that the 
Veteran complained about any hearing impairment or sought 
treatment for ear related problems while in active service.  
The October 1967 separation examination from active service 
did not demonstrate that the Veteran had a hearing 
impairment.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
-
15
LEFT
20
10
15
-
10

Clinical evaluation at discharge also showed normal ears and 
drums.  In addition, the service treatment records do not 
mention any complaints of tinnitus.  

The first medical evidence of the Veteran's hearing loss was 
a December 1993 audiological evaluation, conducted 
approximately 26 years after discharge.  The first medical 
finding of tinnitus is in December 1998, approximately 27 
years after discharge.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection).  Since there is no diagnosis of hearing 
loss within one year after discharge from service, 
entitlement to service connection on a presumptive basis is 
not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

As there is no evidence of a bilateral hearing loss 
disability as defined by VA regulation or tinnitus during 
active service, the question is whether there is sufficient 
medical evidence to establish an etiological link between the 
Veteran's current hearing loss and any noise exposure in 
service.  

The Veteran's personnel records show his active occupational 
specialty was Field Artillery Basic.  Thus, exposure to noise 
in service is presumed.  However, subsequent medical records 
do not show any relationship between the current hearing and 
tinnitus disabilities and exposure to noise in service.

A December 1993 ear, nose, and throat (ENT) examination shows 
that the Veteran was being evaluated for possible standard 
threshold shift and permanent threshold shift.  An August 
2000 audiological evaluation shows that the Veteran was a 
past asphalt worker, had a history of working with jets in 
the early 1970s, and had a history of ear infections as an 
adult.  

A July 2006 VA examination report shows the Veteran stated 
that his bilateral hearing loss had existed for 32 years and 
tinnitus for 15 years and that he had been having hearing 
problems since Vietnam, where he was a gunner with the 
artillery unit and fired weapons day and night without 
hearing protection.  After service, he reportedly worked on 
jets for 15 years with hearing protection and entered a 
hearing conservation program.  He also worked as an asphalt 
worker for 10 years with hearing protection and entered a 
hearing conservation program.  He used power tools without 
using any hearing protection.  A diagnosis was not possible 
for hearing loss due to poor reliability of test findings, as 
the thresholds and speech recognition scores did not agree 
with the pure tone findings.

The VA examiner in October 2007 provided the opinion that the 
Veteran's claims that his hearing loss and tinnitus are 
etiologically related to active service are not supported by 
the data in the claims file.  The examiner noted that the 
enlistment physical in September 1965 and the discharge 
examination in October 1967 indicated hearing to be within 
normal limits in both ears.  Therefore, it was the examiner's 
opinion that it was not at least as likely as not that the 
Veteran's current hearing loss and reported tinnitus had 
their origin during active service.  In forming his 
conclusion, the examiner relied on the Veteran's service 
treatment records, VA treatment records, and a physical 
evaluation of the Veteran.  Accordingly, the Board finds this 
evidence highly probative.  In addition, the claims file does 
not contain any competent medical evidence that would 
indicate the Veteran's current hearing loss and tinnitus are 
related to loud noise exposure in service.

Lay persons can provide an account of observable symptoms, 
such as in this case the Veteran, his wife, daughter, and 
childhood friend, all observed that he has had difficulty 
hearing.  See Caldwell v. Derwinski, 1 Vet. App. 466, 469 
(1991).  However, lay assertions regarding medical matters 
such as an opinion whether a disability is related to an 
injury or disease in service have no probative value because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
lay persons are not licensed health care professionals; 
therefore, the evidence offered by the lay persons is not 
competent medical evidence and does not prove a relationship 
between the Veteran's hearing impairment and exposure to loud 
noise during active service.  In addition, while the Veteran 
indicates he has had hearing loss for 20 years, the lay 
statements only talk about recent loss of hearing.  His 
childhood friend grew up with the Veteran, but states that 
she has only noticed the hearing loss in the last few years.  
His daughter states that the Veteran has had trouble hearing 
for years, but gives no specific dates or possible causation.  
His wife states that the Veteran has had trouble hearing for 
as long as she remembers, but gives no dates or possible 
causation.  None of these statements relate the manifestation 
of the hearing loss to the Veteran's service.  As discussed 
above, the only competent medical evidence of record asserts 
that the Veteran's bilateral hearing loss and tinnitus are 
not related to his active service.

The Veteran also claims that he did not have a hearing test 
conducted prior to his separation from the service.  However, 
the record shows that a separation examination was conducted 
in September 1967, and the Veteran did not report any hearing 
problems, nor did the audiometer show any hearing loss.  The 
existence of the examination makes the Veteran's assertion 
not credible.   

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  The preponderance of the evidence, however, 
is against the Veteran's claims and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Thus, entitlement to service connection for bilateral hearing 
loss and tinnitus is not warranted.


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

Service connection for bilateral hearing loss is denied.

Service connection for bilateral tinnitus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


